Citation Nr: 9915297	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-10 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
compartmental syndrome of the right lower extremity.

2.  Entitlement to an increased (compensable) evaluation for 
compartmental syndrome of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from March 1988 to June 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The RO denied entitlement to 
compensable evaluations for compartmental syndrome of both 
lower extremities.

In November 1997 the Board remanded the case to the RO for 
further development.  Specifically, the RO was directed to 
attempt to obtain additional treatment records and to afford 
the veteran VA neurological and orthopedic examinations.  
Review of the veteran's claims file indicates that the RO 
complied with the Board's directives, to the extent possible, 
as required by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Here, the RO requested from the veteran information 
as to any additional treatment records, and the veteran was 
afforded VA orthopedic and neurological examinations in June 
and July 1998, respectively.  To date, the veteran has not 
responded to the RO's request for information as to 
additional treatment records.  
In this respect, the Board stresses that the duty to assist 
is not always a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  If the veteran wishes help in the 
development of facts pertinent to his claim, he cannot 
passively wait for it.  Id.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
veteran's claim has been obtained by the RO.

2.  VA orthopedic examination of both lower extremities is 
essentially normal, while neurological examination has 
demonstrated not more than mild right peroneal neuropathy 
with sensory loss and gait disturbance.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased (compensable) 
evaluation of 10 percent for compartmental syndrome of the 
right lower extremity have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8521 (1998).

2.  The schedular criteria for an increased (compensable) 
evaluation for compartmental syndrome of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.7, 4.20, 4.56, 4.73, Diagnostic Code 5311 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1 (1998).  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Controlling law provides that when a law or regulation 
changes during the pendency of an appeal, the criteria more 
favorable to the veteran apply, absent congressional intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  In effect, the veteran should be evaluated under 
both sets of criteria, with the more advantageous one 
utilized.  Id.  

In this instance, compartmental syndrome of the right and 
left lower extremities is currently evaluated under the 
schedular criteria for muscle disabilities.  38 C.F.R. 
§ 4.56.  The Board notes that by regulatory amendment 
effective July 3, 1997, substantive changes were made to the 
schedular criteria for evaluating muscle disabilities.  See 
62 Fed. Reg. 30, 235 (June 3, 1997).  Further, the schedular 
criteria for evaluating muscle injuries must also be applied.  
38 C.F.R. Part 4, § 4.73, Diagnostic Code 5311 (1998).

As such, under the criteria for muscle disabilities in effect 
prior to July 3, 1997, slight disability of muscles was found 
where there were good functional results and no consistent 
complaints of loss of power, lowered threshold of fatigue, or 
impairment of coordination.  See 38 C.F.R. § 4.56 (prior to 
July 3, 1997).  Moderate disability of muscles was found 
where there were consistent complaints of fatigue and 
fatigue-pain, affecting the particular functions controlled 
by the injured muscles and clinical findings of definite 
weakness or fatigue.  Id.  Moderately severe disability of 
muscles was found where tests of strength and endurance gave 
positive evidence of marked or moderately severe loss.  Id.

Currently, slight disability of muscles is found where there 
is no evidence of functional impairment and no signs and 
symptoms of muscle disability, such as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  See 
38 C.F.R. § 4.56 (1998).  Moderate disability of muscles is 
found where there are consistent complaints of muscle 
disability, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Id.  Moderately severe disability of 
muscles is found where tests of strength and endurance 
demonstrate positive evidence of impairment.  Id.


Further, as for application of the appropriate diagnostic 
code, Diagnostic Code 5311 (Muscle Group XI), both currently 
and prior to July, 3, 1997, provides that a slight disability 
warrants a noncompensable evaluation, a moderate disability a 
10 percent evaluation, and a moderately severe disability, a 
20 percent evaluation.  See 38 C.F.R. Part 4, § 4.73, 
Diagnostic Code 5311.

Additionally, given the current clinical evidence of 
neurological involvement in the veteran's compartmental 
syndrome of the right lower extremity, Diagnostic Code 8521 
(Paralysis of the popliteal nerve (common peroneal)) is also 
for consideration and application.  See 38 C.F.R. Part 4, 
§ 4.124a.  Here, Diagnostic Code 8521 provides for a 10 
percent evaluation where there is evidence of mild, 
incomplete paralysis of the external popliteal nerve.  A 20 
percent evaluation, the next higher available, is warranted 
where there is moderate, incomplete paralysis of this nerve, 
and a 30 percent evaluation is warranted where there is 
evidence of severe, incomplete paralysis of the nerve.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § (b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

The evidence of record pertinent to this appeal consists of 
the veteran's service medical records, private medical 
records (dated from November 1994 to December 1995), four VA 
examinations (conducted in July 1991, in August 1993, in June 
1998, and in July 1998), and VA outpatient treatment records 
(dated from July to August 1993 and in November 1994).

The veteran's service medical records indicate that the 
veteran was initially evaluated for exertional lower 
extremity numbness and tingling in November 1990.  Peripheral 
vascular disease was diagnosed.  Subsequently, the veteran 
was diagnosed with exertional compartment syndrome/peripheral 
vascular disease.  A Medical Board Report (dated in March 
1991) agreed with the diagnosis of exertional compartment 
syndrome.  The veteran was then separated from service in 
June 1991.

The July 1991 VA examination reflects the veteran's 
complaints of pain in both legs upon prolonged standing and 
walking.  It also reflects the veteran's service medical 
history.  Physical examination found no clinical evidence of 
atrophy or muscle weakness.  Examination of the veteran's 
nervous system found deep tendon reflexes and cranial nerves 
to be intact.  No pathological reflexes were elicited.  The 
examiner recommended further evaluation of the veteran's 
vascular system, given his history of peripheral vascular 
disease.  The examiner's diagnosis was peripheral vascular 
disease, by history.



The VA outpatient treatment records (dated from July to 
August 1993) also reflect the veteran's service medical 
history.  Currently, it was noted that the veteran reported 
being able to run two miles once a week.  At the end of the 
run, the veteran stated that he noticed some tingling and 
tightness in the lower calves and feet.  Examination of the 
lower extremities revealed no evidence of any deformity.  The 
veteran was able to toe walk and heel walk without any 
difficulty.  He had full range of motion of both hips, knees, 
and ankles.  The deep fascia over the anterior lateral 
compartment was somewhat tense on both legs and to a lesser 
extent over the posterior compartment.  

It was noted that the veteran was able to dorsiflex and 
plantar-flex the foot without pain.  Peripheral pulses were 
palpable, and sensation was intact.  It was also noted that 
the veteran did fine as long as he did not do any running or 
excessive activities.  The physician felt that the veteran 
would probably stay this way the rest of his life and that he 
certainly needed no treatment unless his symptoms changed.  A 
follow-up entry noted that the veteran did not have any 
evidence of arterial obstruction, nor was there any evidence 
of swelling or varicosities or of chronic or acute venous 
insufficiency.

The August 1993 VA examination found the veteran's calves to 
be tense and firm bilaterally.  There was no clinical 
evidence of abnormal limitation of motion of the veteran's 
lower extremities, nor was there clinical evidence of atrophy 
or muscle weakness.  The examiner's diagnosis was compatible 
with compartmental syndrome.

The veteran's private medical records indicate that the 
veteran still did quite well, as long as he remained 
sedentary or on light activities.  The veteran reported that 
he could then jog about one mile without getting leg pains, 
although he could not do all of the activities that he had 
before.  It was noted that the veteran was a police officer.  
Range of motion of the veteran's lower extremities was found 
to be good.  

The veteran performed running maneuvers without difficulty, 
although it was noted that this was for a brief period as 
opposed to longer periods of time or to running approximately 
one mile.  There was some tenseness or mild discomfort along 
the anterior and lateral compartments but not over the 
posterior compartment.  Deep tendon reflexes were intact.  An 
elective fasciotomy was recommended if the veteran's 
limitations increased, but it was not indicated at that time.

A November 1994 VA x-ray study of the veteran's right and 
left knees was normal, with no abnormalities noted.

The June 1998 VA orthopedic examination (conducted pursuant 
to the Board's November 1997 remand) reflects the veteran's 
service medical history and notes that the veteran's chief 
complaint was swelling in his legs on exertion.  The veteran 
stated that he was unable to run because of pain in the 
anterior part of his legs.  The veteran also stated that this 
pain subsided if he rested and applied ice.  When the veteran 
got pain in his legs, the veins in his legs seemed to 
protrude.  The examiner noted that this was not compatible 
with anterior compartment syndrome.  

Upon physical examination, the veteran showed no fatigue on 
repeated heel and toe rising.  There was also no pain on 
repeated toe and heel rising.  There was no increase in 
induration of swelling on the anterior compartment on 
repeated motion.  In essence, the examiner found this to be a 
normal examination, except for some shining of the veteran's 
skin bilaterally and the veteran's reports of pain.  The 
examiner did not know why the veteran had a problem with pain 
but stated that review of the veteran's claims file supported 
the diagnosis of anterior compartment syndrome.  The examiner 
believed that there was a possibility of a neurologic 
condition causing the veteran's pain.

The July 1998 neurological examination also reflects the 
veteran's service medical history and notes that currently 
the veteran somewhat limited his activities and avoided doing 
heavy running.  Motor examination found excellent strength in 
all four of the veteran's extremities.  Muscle tone was 
normal, and there was no atrophy.  

The veteran's plantars were flexor.  Sensory examination 
revealed a mild reduction in the lateral aspect of the 
veteran's right leg, corresponding to the peroneal nerve.  
The veteran's gait was abnormal.  He was antalgic on the 
right and had difficulty walking on his heels and toes on the 
right.  The examiner's impression was that the veteran 
appeared to have sustained a possible compartment syndrome 
with some mild right peroneal neuropathy, with sensory loss 
and gait disturbance.  Alternatively, the examiner also 
thought that the veteran could have a lumbar radiculopathy 
with spinal stenosis, involving primarily the right L5 nerve 
roots.

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for increased evaluations for his bilateral 
lower extremity compartmental syndrome is well grounded.  
38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  His assertions concerning the severity 
of his bilateral lower extremity compartmental syndrome (that 
are within the competence of a lay party to report) are 
sufficient to conclude that his claim for compensable 
evaluations for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that in view of the November 1997 
remand of the case to the RO for further development, all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991);  White v. Derwinski, 1 
Vet. App. 519 (1991).

Upon review of the veteran's claims file, the Board finds 
clinical evidence reflecting neurological involvement in the 
compartmental syndrome of the right lower extremity.  As 
such, the Board has also considered schedular criteria 
applicable to neurological conditions, as well as the 
schedular criteria applicable to muscle injuries.  

While the Board concludes that the preponderance of the 
evidence is against a compensable evaluation for either lower 
extremity under the criteria applicable to muscle injuries, 
it also concludes that the veteran's compartmental syndrome 
of the right lower extremity warrants a 10 percent evaluation 
under the schedular criteria applicable to neurological 
conditions.  However, compartmental syndrome of the left 
lower extremity does not warrant a compensable evaluation 
under these same criteria.

Initially, as to consideration and application of the 
schedular criteria addressing muscle injuries, the Board 
finds neither the current nor the old criteria to be more 
advantageous to the veteran.  Here, both criteria, at most, 
support a finding of only slight muscle disability.  Slight 
muscle disability does not warrant a compensable evaluation.  
See 38 C.F.R. Part 4, § 4.73, Diagnostic Code 5311.  As 
discussed above, as applied here, slight disability is 
defined by either good functional results or no evidence of 
functional impairment, with no consistent complaints of 
muscle disability.  See 38 C.F.R. § 4.56 (currently and prior 
to July 3, 1997).  

In this respect, the Board notes that the clinical evidence 
of record consistently indicates that the veteran has good, 
full range of motion of the lower extremities.  Indeed, the 
June 1998 VA orthopedic examination was essentially a normal 
examination, except for the veteran's description of pain and 
some shining of the skin of his legs.  Further, while the 
record also documents the veteran's consistent reports of 
pain and swelling on exertion, there are no clinical findings 
to support these subjective complaints.  There is no 
suggestion of fatigue upon physical examination, nor was 
swelling observed.

In comparison, moderate muscle disability is defined in this 
instance by either consistent complaints of fatigue and 
fatigue-pain or of a particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Id.  Moderate muscle 
disability warrants a 10 percent evaluation.  See 38 C.F.R. 
Part 4, § 4.73, Diagnostic Code 5311.  




In this respect, the Board again notes that clinical findings 
consistently failed to show fatigue upon use, and the 
veteran's motor strength was excellent.  Admittedly, these 
examination periods were shorter in duration than prolonged 
periods of exertion, including running one mile, but it was 
noted that the veteran did fine as long as he did not do any 
running or engage in excessive activity.  It was also noted 
that the veteran was employed as a police officer.

As such, while the record suggests that the veteran does 
experience some disability, the veteran's disability picture 
more nearly approximates that of slight disability than that 
of moderate disability.  See 38 C.F.R. § 4.7; see also 
38 U.S.C.A. § 5107(b) (West 1991).  To reiterate, the veteran 
was found to have good or full range of motion.  No 
functional impairment was clinically observed.  Additionally, 
there was no clinical evidence that the functions controlled 
by the muscles involved were affected by the veteran's 
bilateral compartment syndrome.  Pain and swelling were never 
observed.  Also, the record indicates that the veteran is 
employed as a police officer.

As for application of the criteria addressing neurological 
conditions, in this instance, Diagnostic Code 8521 provides 
for a 10 percent evaluation where there is evidence of mild, 
incomplete paralysis of the external popliteal nerve (or the 
common peroneal).  See 38 C.F.R. Part 4, § 4.73, Diagnostic 
Code 8521.  Here, as to the veteran's compartmental syndrome 
of the right lower extremity, the Board notes that the 
clinical evidence of record shows a mild reduction in the 
lateral aspect of the veteran's right leg, corresponding to 
the peroneal nerve.  His gait was abnormal, being antalgic to 
the right.  Also, he had difficulty walking on his heels and 
toes on the right side.  Indeed, the VA examiner noted in the 
July 1998 examination results that the veteran had possible 
compartment syndrome with some mild right peroneal 
neuropathy, with sensory loss and gait disturbance.  


In light of this assessment, the Board concludes that 
compartmental syndrome of the right lower extremity, given 
the evidence of neuropathy, warrants a 10 percent evaluation.  
However, absent similar findings as to compartmental syndrome 
of the left lower extremity, the Board concludes that no such 
evaluation is warranted for the veteran's left side.  In this 
respect, application of schedular criteria addressing 
neurological conditions is unsupported by the clinical 
evidence of record.

Also, with respect to the veteran's compartmental syndrome of 
the right lower extremity, the Board finds no clinical 
evidence of record to support an evaluation of moderate, 
incomplete paralysis of the peroneal nerve.  Here, the Board 
stresses that the clinical evidence of record defined the 
veteran's peroneal neuropathy as mild.  Nothing in the record 
suggests that it is moderate.  As such, the veteran's 
disability picture as to his compartmental syndrome with some 
mild right peroneal neuropathy more nearly approximates the 
criteria for a 10 percent evaluation than that required for a 
20 percent evaluation.  See 38 C.F.R. § 4.7; see also 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased (compensable) evaluation of 10 
percent for compartmental syndrome of the right lower 
extremity is granted, subject to the applicable provisions 
pertinent to the disbursement of monetary funds.

Entitlement to an increased (compensable) evaluation for 
compartmental syndrome of the left lower extremity is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

